DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 5/6/2022 have been entered.
Claims 1, 3, 5-9, 12, 19, 20, 23, 24, 28, 35-38 are pending. Claims 37-38 have been added in the response filed 5/6/2022.
The examiner notes that claims 24, 37, and 38 requesting the patient to stop using carbamazepine. Therefore, the claims are construed as carbamazepine will be excluded in the active steps of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12, 19, 20, 23, 24, 28, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewska et al., Trials, 2013, 14;402:1-11 in view of WO2007/042239 (‘239).  Zakrzewska et al. and ‘196 are reference of record in IDS filed 7/11/2019 and 5/2/2019 respectively.
Zakrzewska et al. teaches a method of using CNV1014802 (note: the herein claimed compound) in a method of treating trigeminal neuralgia patients with a dosage regimen of 150mg t.i.d. (see the abstract). 
Zakrzewska et al. does not expressly teach the salt of CNV1014802 or the exact dosage regimen in a method of treating trigeminal neuralgia.
‘239 teaches the use of CNV1014802 in a method of treating all of the instant disclosed disorders, including trigeminal neuralgia by using the HCl salt of CNV1014802 (see claims 3 and 7, page 16, line 12). The examiner notes that the disorders taught in ‘239, pages 10 bridging page 17, line 18, are almost identical to those disclosed in the instant specification page 5, line 11, bridging page 14, line 10. ‘239 teaches “The compositions may contain from 0.1% by weight, for example from 10-60% by weight, of the active material, depending on the method of administration. Where the compositions comprise dosage units, each unit will for example contain from 5-1000 mg of the active ingredient. The dosage as employed for adult human treatment may range from 10 to 3000 mg per day depending on the route and frequency of administration. For oral administration a typical dose may be in the range of 50 to 1500 mg per day, for example 120 to 800 mg per day.
It will be recognized by one of skill in the art that the optimal quantity and spacing of individual dosages of a compound of the invention will be determined by the nature and extent of the condition being treated, the form, route and site of administration, and the particular mammal being treated, and that such optimums can be determined by conventional techniques. It will also be appreciated by one of skill in the art that the optimal course of treatment, i.e., the number of doses of a compound of the invention given per day for a defined number of days, can be ascertained by those skilled in the art using conventional course of treatment determination tests.” (see page 23, line 25 bridging page 24, line 4). 
It would have been obvious to one of ordinary skill in the art to employ the HCl salt of CNV1014802, in the instant claimed dosage regimen, in a method of treating trigeminal neuralgia.
One of ordinary skill in the art would have been motivated to use the herein claimed dosing regimen because as suggested b ‘239, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. See also ‘239, page 23, line 25 to page 24, line 4.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the dosage range taught in the cited prior art encompasses that of the instant claims, prima facie case of obviousness exists, absent evidence to the contrary. 
With regard to the limitation for excluding carbamazepine in the active method step, the examiner notes that if any drugs, let alone carbamazepine, do not work or the patients experience adverse reaction to the treatment, one of skilled artisan would request the discontinuation of the offending agent.  Therefore, requesting the carbamazepine to be stopped would be well-within the judgement call of the doctor who treats the patients.
Response to Arguments
Applicant's arguments filed 5/6/2022 averring the cited prior art’s failure to provide motivation to arrive with the herein claimed dosing regimen and dosage have been fully considered but they are not persuasive. The examiner notes that the cited prior art clearly teaches 1) administration in different dosing frequency (e.g., t.i.d. dosing; 2) dosages that is closely encompasses the one recited in the claims (150mg t.i.d. = 450mg daily or 120 to 800 mg per day); and 3) specific teachings in the cited prior art to optimize the dosage and dosing regimen.  Absent evidence to the contrary, the motivation to adjust the dosage and dosing regimen is provided by the cited prior art. Possessing the teachings of the cited prior art, one of ordinary skill in the art would be motivated to using the herein claimed dosage and doing regimen to treat trigeminal neuralgia.
Applicant’s with regard to the use of carbamazepine filed 5/6/2022 have been addressed in the above rejection.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627